DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the instant application and claims 10-28 are withdrawn from consideration since are directed to a non-elected invention. Claims 1, 3-6, 23-24 and 26 are amended. 
Response to Arguments
Applicant' s arguments with respect to claims 1 and 6 have been considered but are moot in view of the new ground(s) of rejection.

Election/Restrictions
Claims 23-26 are withdrawn from consideration as being directed to a non-elected invention. Amended claim 23 is directed to an invention that is independent or distinct from the invention originally elected for the following reasons: Claim 23 was amended to incorporate limitations of non-elected claim 11 (see Group 3, Requirement for restriction/election dated 02/10/2021. “Group 3, claim(s) 11-22, drawn to a light emitting display comprising: a first tile and a second tile mounted to form a light emitting display, the first tile being misaligned with the second tile to form an area with a gap, wherein the first tile includes a first edge having a first edge profile with at least one first protrusion, wherein the second tile includes a second edge having a second edge profile with at least a second protrusion, the second edge profile being complementary to the first edge profile, the first tile and the second tile forming a blending region in which the gap is distributed”). Accordingly, claim 23 and dependent claims 24-26 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021, 03/15/2022, and 04/04/2022 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image acquisition device configured to capture positions…” in claim 2;
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“image acquisition device” = camera (para. [0085]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hanamura et al. (US 20100053450 A1, hereinafter Hanamura) in view of Kim et al. (US 20210134212 A1, hereinafter Kim), Matthies et al. (US 20050078104 A1, hereinafter Matthies).

Regarding Claim 1, Hanamura teaches a light emitting display system (see abstract, para. [0079] and Fig. 1. Display screen configured by combining a plurality of video display units in each of which light emitting display elements are arranged in a matrix manner) for displaying content (see para. [0025], para. [0079]. Video to be displayed), the light emitting display system comprising: 
a plurality of tiles mounted within a threshold distance with respect to each other to form a light emitting display (see Fig.1, 1 to 9 denote video display units, spacing 10, para. [0046]-[0057].  In FIG. 1, reference numerals 1 to 9 denote video display units; these video display units are arranged in a matrix manner with the video display unit 5 disposed at the center. The spacing between video display units required to arrange the
light emitting display elements in such a way as to be spaced apart from one another by a constant distance will be referred to as a standard unit spacing. That is to say, in each of the video display units, a great number of light emitting display elements are spaced apart from one another by a constant distance; the "standard unit spacing" denotes a spacing required to arrange, at a place between adjacent video display units, light emitting display elements in such a way as to be spaced apart from each other by a constant distance by which light emitting display elements are spaced apart from one another in the video display unit, even in the case where a plurality of video display units is arranged); and 
a device configured to modify image data to be displayed by the light emitting display based on position information of the plurality of tiles (see para. [0079]-[0083]. Luminance correction means that corrects the luminance of video data situated in respective correction subject areas (correction calculation areas), of a first video display unit and a second video display unit, that are end regions facing each other, in accordance with the spacing between the first video display unit and the second video display unit).
Hanamura does not explicitly teach the light emitting display system is for displaying content in a theatre, the light emitting display system comprises a processor device, and wherein the threshold distance is a maximum amount of distance between individual tiles of the plurality of tiles that is not resolvable by a viewer.
	However, Kim teaches the light emitting display system is for displaying content in a theatre (see para. [0057] In addition, the display apparatus 100 may be a large display apparatus (Large Format Display, LFD) installed outdoors, such as on a roof of 
a building or at a bus stop.  Here, the outdoors is not necessarily limited to the outdoors, and the display apparatus 100 according to an embodiment may be installed in a subway station, a shopping mall, a movie theater, a company, a shop, etc., wherever a large number of people can enter or exit) and the light emitting display system comprises a processor device (see Figs. 2 and 6, para. [0109], para. [0118], para. [0159]-[0160]. Controller 190 for controlling the operation of the display apparatus 100. The controller 190 may include one or two or more memories 191 that store programs and data, and one or two or more processors 192 that process data according to the program. The controller 190 may include hardware such as the processor 192 and the memory 191 and software such as programs and data stored in the memory 191 and/or the data storage 180).
Hanamura and Kim are related to display systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Hanamura display system with Kim’s teachings of providing the display system in theater, since it would have been obvious to try from a finite number of applications for tile display systems known in the art that would have yield the same predictable result of providing large display surface. In addition, one of ordinary skill in the art, before the effective filling date of the claimed invention would have recognized the obviousness of substituting the device that modify the image as disclosed by Hanamura with a processor, since is a simple substitution of known elements yielding predictable results.
	Hanamura and Kim do not explicitly teach wherein the threshold distance is a maximum amount of distance between individual tiles of the plurality of tiles that is not resolvable by a viewer.
	However, Matthies teaches wherein the threshold distance is a maximum amount of distance between individual tiles of the plurality of tiles that is not resolvable by a viewer (see para. [0087] and para. [0154]. The edges of the tiles are desirably carefully formed to ensure that the tiled display has no visible seams between the tiles. One criterion for the tiles is that the spacing between the pixels separated by the tile seam is the same as the spacing of pixels on the tile. To satisfy this criterion, the tile edges are desirably dimensionally precise. A tiled display is made of tiles that are placed in an array so that the spacing between pixels across the gap between tiles is substantially the same as the pitch between pixels within the display tiles. Thus, the display tile edge is one half pitch distance (or slightly less) from the center of the last pixel. Wherein the threshold distance corresponds to the pitch between the pixels).
Hanamura, Kim and Matthies are related to display systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Hanamura and Kim with Matthies’ teachings, since it would have improved user viewing experience. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanamura (US 20100053450 A1) in view of Kim (US 20210134212 A1), in view of Matthies (US 20050078104 A1), further in view of Lee et al. (US 20190043940 A1, hereinafter Lee).

Regarding Claim 3, Hanamura, Kim and Matthies teach the light emitting display system of claim 1.
Hanamura, Kim and Matthies do not explicitly teach wherein at least some tiles of the plurality of tiles have a density of light emitting elements for at least some edges of a respective tile that is greater than a density of light emitting elements in a center of the respective tile.
However, Lee teaches wherein at least some tiles of the plurality of tiles have a density of light emitting elements for at least some edges of a respective tile that is greater than a density of light emitting elements in a center of the respective tile (see Fig. 1A, first portion C1 located at the edge and second portion C2 located at the center of the tile substrate 101,  and para. [0036] A first portion C1 and a second portion C2 are selected on the first tile substrate 101.  The first portion C1 and the second portion C2 are separated by more than one pixel 113, the first portion C1 is closer to the first edge 101e than the second portion C2, and the first portion C1 and the second portion C2 each have three light emitting units (i.e. a single pixel 113).  The area of the second portion C2 is greater than the area of the first portion C1.  As a result, the first unit density of the first portion C1 is greater than the second unit density of the second portion C2).
Hanamura, Kim, Matthies and Lee are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Hanamura, Kim and Matthies with Lee’s teachings of providing greater density of light emitting elements for some edges of each tile than the density of light emitting elements in a center of the respective tile, since the display system would have achieved greater seamless visual effect (Lee, para. [0069]).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanamura (US 20100053450 A1) in view of Kim (US 20210134212 A1), Matthies (US 20050078104 A1), further in view of Curtis et al. (US 20130093646 A1, hereinafter Curtis).

Regarding Claim 5, Hanamura, Kim and Matthies teach the light emitting display system of claim 1.
Hanamura, Kim and Matthies do not explicitly teach wherein the threshold distance is based on a distance between the light emitting display and a closest row for patron seating to the light emitting display.
However, Curtis teaches wherein the threshold distance is based on a distance between the light emitting display and a “viewer” (see para. [0048]. The appearance of the seams between panels may be approximately at, around, or below a just noticeable difference. It may be understood that a just noticeable difference for a typical viewer located at an expected viewing distance, may be such that the viewer may not detect artifacts that are not intended to be part of the image. In one example, a viewer in front of a laptop may be located at a first distance from the laptop. The viewer in front of the laptop may not be able to detect an optical artifact such as a dead pixel on the laptop screen as the appearance of the optical artifact may be approximately around or under a just noticeable difference. In another example, a viewer in a movie theater may be located at a second distance from a movie screen. Further, the viewer in the movie theater may not be able to detect seams in the movie screen as the appearance of the seams in the screen may be approximately around or under a just noticeable difference. Although the seams in the movie screen may be larger in size than the optical artifact on the laptop, the appearance of both may be approximately around or under a just noticeable difference since both may be substantially imperceptible to the respective viewers located at different distances to the laptop and the screen).
Hanamura, Kim, Matthies and Curtis are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Hanamura, Kim and Matthies with Curti’s teachings, since it would have aided in improving the viewers experience.
Hanamura, Kim, Matthies and Curtis do not explicitly disclose the “viewer” is at a closest row for patron seating to the display.
However it is well known in the art of display systems for theaters that patrons seated at the closest row to the display surface have the least satisfactory viewing experience with respect to observing visual artifacts. Therefore,  it would have been obvious to a person of ordinary skilled in the art, before the effective filling date of the claimed invention, to adapt the “threshold distance” at which the image artifacts are likely to be visible based on the distance between the light emitting display and a closest row for patron seating to the display, since it would had further improved the viewer experience, making the seams less noticeable and thus producing perception of uniformity across the display surface.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ninan et al. (US 20180006011 A1, hereinafter Ninan) in view of Lee (US 20190043940 A1), further in view of  Matthies (US 20050078104 A1).

Regarding Claim 6, Ninan teaches a light emitting display (see Fig. 1A and para. [0044] Display panels in which sub-pixels are individual colored light emitting diodes (LEDs) or individual (colored) organic light emitting diodes (OLEDs)), comprising: 
a plurality of tiles mounted within a threshold distance with respect to each other (see Figs. 1A-1B, abstract, para. [0045]-[0049] and para. [0074]. An image rendering surface may be created or formed by a pixel tile level placement module that combines multiple pixel tiles (e.g., 102-1 and 102-2, etc.) each of which can be relatively precisely created by a sub-tile placement module. The placement of pixel tiles can be measured and analyzed to generate overall displacement tolerances), at least some tiles of the plurality of tiles being misaligned with respect to each other (see Figs. 1A-1B and para. [0048]-[0049]. Combining pixel tiles into an image rendering surface can cause slight misalignments at boundaries (e.g., 108 of FIG. 1A, etc.) that join adjacent pixel tiles).
Ninan further teaches random displacements can be implemented by varying pixel density, spacing between pixels and/or between sub-pixels, pixel heights, pixel widths, pixel diameters, pixel pitches, sub-pixel heights, sub-pixel widths, sub-pixel diameters, sub-pixel pitches, spatial orders in arranging colored sub-pixels in a pixel, etc. (see para. [0034])
Ninan does not explicitly teach a density of light emitting elements positioned at an edge of the respective tile that is greater than a density of light emitting elements in a center of the respective tile, and wherein the threshold distance is a maximum amount of distance between individual tiles of the plurality of tiles that is not resolvable by a viewer.
However, Lee teaches a density of light emitting elements positioned at an edge of the respective tile that is greater than a density of light emitting elements in a center of the respective tile (see Fig. 1A, first portion C1 located at the edge and second portion C2 located at the center of the tile substrate 101,  and para. [0036] A first portion C1 and a second portion C2 are selected on the first tile substrate 101.  The first portion C1 and the second portion C2 are separated by more than one pixel 113, the first portion C1 is closer to the first edge 101e than the second portion C2, and the first portion C1 and the second portion C2 each have three light emitting units (i.e. a single pixel 113).  The area of the second portion C2 is greater than the area of the first portion C1.  As a result, the first unit density of the first portion C1 is greater than the second unit density of the second portion C2).
Ninan and Lee are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Ninan with Lee’s teachings of providing greater density of light emitting elements for some edges of each tile than the density of light emitting elements in a center of the respective tile, since the display system would have achieved greater seamless visual effect  (Lee, para. [0069]).
Ninan and Lee do not explicitly teach wherein the threshold distance is a maximum amount of distance between individual tiles of the plurality of tiles that is not resolvable by a viewer.
	However, Matthies teaches wherein the threshold distance is a maximum amount of distance between individual tiles of the plurality of tiles that is not resolvable by a viewer (see para. [0087] and para. [0154]. The edges of the tiles are desirably carefully formed to ensure that the tiled display has no visible seams between the tiles. One criterion for the tiles is that the spacing between the pixels separated by the tile seam is the same as the spacing of pixels on the tile. To satisfy this criterion, the tile edges are desirably dimensionally precise. A tiled display is made of tiles that are placed in an array so that the spacing between pixels across the gap between tiles is substantially the same as the pitch between pixels within the display tiles. Thus, the display tile edge is one half pitch distance (or slightly less) from the center of the last pixel. Wherein the threshold distance corresponds to the pitch between the pixels).
Ninan, Lee and Matthies are related to display systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Ninan and Lee with Matthies’ teachings, since it would have improved user viewing experience. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ninan (US 20180006011 A1) in view of Lee (US 20190043940 A1), in view of Matthies (US 20050078104 A1), further in view of Hu (US 20160086582 A1).

Regarding Claim 7, Ninan, Lee and Matthies teach the light emitting display of claim 6.
Ninan, Lee and Matthies do not explicitly teach wherein the light emitting display is configured to display digital image data that has been modified using a calibration process that involves capturing a position of tiles of the plurality of tiles.
However, Hu teaches wherein the light emitting display is configured to display digital image data that has been modified using a calibration process that involves capturing a position of tiles of the plurality of tiles (see para. [0037]-[0042]. After the image capture device 100 obtains an image of the TV wall 10, the video wall automatic-installation module 103 can calibrate the images based on the image display effects of the obtained images of individual TVs.  For example, by comparing the images obtained by the image capture device 100 with the known images outputted by the image output controller 203, the differences between the actually displayed image and the ideal image can be observed, and the system can be adjusted until the actually displayed image is the same as the ideal image.  After the frame information of each TV of the TV wall 10 is set up, the system can already display the whole TV wall image.  However, it is possible that some individual TVs may display the source image incorrectly, as shown in FIG. 4, image 16.  In such a case, the image capture device 100 needs to perform a calibration, to provide a calibration setting value to the control system 200 in order to correct the image. The TV wall 10 can display an image to be used for calibration; after 
taking an image of the TV wall 10 using the image capture device 100, the video wall automatic-installation module 103 can calculate the display effect of each individual TV, and perform calibration  In the illustrated example, the image display effect is a horizontal shift of the displayed image.  Other image display effects can be calibrated for, such as other spatial distortion, brightness and color settings, etc).
Ninan, Lee, Matthies and Hu are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Ninan, Lee and Matthies with Hu’s teachings of calibration, since the display system automatically calibrate the images, to make sure that the output image of the TV wall accurately represents the original source image (Hu, para. [0042]). 

Allowable Subject Matter
Claims 2, 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/17/2022B